 

r*yi§i§§:§%.'§§?€@ ~\
IN THE UNITED sTATEs DISTRICT CoURT “”" Wj~* ff r:,/:;§‘,Jij§ §la
FoR THE DISTRICT or MARYLAND 213,13356 ` ` "*'
N"i 2: ][*
JAMAHL RICE, - * €§.Es;;»g; psr , ,_
.~1?” B:§LT;;:§L§RF§:
P1aimiff * S‘."_~_
* a"`"“-~@§`§§§§_
v * Civil Actlon No. 17-3628;.3 gm
R§D f-§ii §§ me
BRITTANY DISTANCE, * ‘ r rig jj §§§§;;
\ LJ,U; w ;Tqm
Def`endant * § ,':L°?,E§ ma ' "““:5
*=1=* m ‘§3“£ 3 §§
m r*r~.€"" ca3 ;“~C_;_
MEMoRANI)UM oPINioN § er _~_ 533
"" CJ §§

Plaintif`f Jamahl Rice filed this civil rights against Defendant Brit‘tany Distance, claiming

that she used excessive force against him and violated his due process rights ECF No. l.

Def`endant has filed a Motion to Dismiss or, in the Alternative, Motion for Sumrnary Judgment
_ ECF No. 26, and Plaintiff has responded, ECF No. 31. The Motion is now ripe f`or review For
the reasons that follow, the Court will grant `the Motion in part and deny the Motion in part

BACKGROUND
A. Plaintiff’s Allegations

In his unsworn Complaint, Plaintiff states that,

On [October 27, 20]7] at 10:45 am[,] l[,] Jarnahl Rice asked officer Brittany
Distance if I could use the inmate telephone She told me there was none open at
the time which was not the truth because I had the phones in my eye sight, so I
asked her again a[nd] this time she cursed at me stating “you heard what I fucking
said[.]” So I proceeded to walk out of my dorm toward the payphone[.] At this
time she hit me in the back of` my head with her radio c[au]sing me to lo[]se balance
and fall on the floor. I was unable to catch myself d[ue] to me wearing two slings
for shoulder injuries. She then called a signal 13 which is assault on an officer and
I was given an infraction . . . [for] assault on an officer. There was a male officer
on the hospital floor working with officer Distance, at no time did She ask this

officer f`or assistance . . . I had on two arm slings because my left shoulder was
dislocated and my right shoulder was recovering

ECF No. l at 2-3 (some capitalization altered). Plaintiff` reports that his right shoulder was

dislocated as a consequence of the fall. Id. at 3. Plaintiff states the infraction notice for assaulting
an officer was false, but that he was nonetheless punished for the infraction by having 240 days of
good time credit revoked, being deprived of various privileges, and being placed on segregation
housing Id. at 3. Plaintiff requests monetary damages for Defendant’s use of excessive force and
asks that the punishments imposed as a consequence of the infraction be rescinded. Id. at 3-4.
B. Defendant’s Response

In Response to Plaintiff’s Complaint, Defendant filed a Motion to Dismiss or, in the
Alternative, Motion for Sumrnary Judgment. ECF No. 26. Accompanying the Motion are
Defendant’s affidavit regarding the incident and various reports about the incident prepared by
employees of the Department of Public Safety and Correctional_ Services, including a report in
response to Plaintiff"s complaint to the lntelligence and Investigative Division that Defendant
assaulted him. ECF Nos. 26-2, 26-3, 26-4.

Although she acknowledges using force against Plaintiff, Defendant argues that Plaintiff’ s
Cornplaint is without merit because the force was not excessive under the situation. She avers that
On October 27, 2017, I was assigned to the 3rd floor hospital [at Metropolitan
Transition Center]. As I was conducting rounds on the floor, l heard a banging
coming from the window of room #310, which housed Mr. Rice. After reaching the
room to investigate, I opened the door and Mr. Rice asked to use the telephone I
advised him that both phones were currently in use and that he would have to wait.

I ordered Mr. Rice to step away from the door; however, he refused replying "I
don't give a Fuck." Using his left hand, Mr. Rice aggressively pushed my right
should[er] causing me to stumble backwards. Fearing for my safety, l used my radio
to call a signal 13, Officer Needs Assistance, meanwhile Mr. Rice continued to
advance toward me. As a means of self-defense, I struck Mr. Rice in the head With

my assigned radio. Mr. Rice jumped back as Corporal Carlton Simmons responded
to the scene.

_, . . . I did not physically touch Mr. Rice on October 27, 2017 before he assaulted me
and I did not push him. . . . Mr. Rice did not fall on the floor at any time and he
was not Wearing a sling on both arms. He had one sling on during the incident.

2

ECF No. 26-2 at 2-3.

Simmons escorted Plaintiff from the scene and “to the Dispensary for treatment and
evaluation.” Id_; ECF No. 26-3 at 4. Plaintiff` Was evaluated by a doctor the Same day. ECF N-o.
26-3 at 8. Plaintiff informed the doctor that a correctional officer pulled his right arm and
dislocated it. Id. Accordingly, the doctor ordered that Plaintiff undergo an x~ray of his right
shoulder; the x-ray revealed that there was “no acute dislocation” of the shoulder, although there
was a pre-existing subluxation of the shoulder that was already known to the doctors. ]d.

Defendant has submitted a copy of the Inmate Hearing Record, at which Plaintiff pled
guilty to each of the violations alleged in the infraction notice. ECF No. 26-4 at 20-23. The
hearing was held at North Branch Correctional Institution (NBCl) before Hearing Officer Chris
Esser. Ia'. Plaintiff’ s guilty plea was the result of his agreement with a representative ofNBCI. la’.
at 22. There is no indication that Defendant was present at or in any way involved in the hearing
itself, other than the fact that she authored the underlying infraction notice.

C. Plaintiff’s Response in Opposition to Motion

In his sworn Response in Opposition1 to Defendant’s dispositive Motion Plaintiff states
that he “never put his hands on Brittany Distance,” contradicting Defendant’s sworn statement
ECF No. -31 at 2. However, Plaintiff’s response acknowledges that Defendant “had nothing to do

with violating my due process rights at the infraction hearing.” ECF No. 31 at 17.

 

1 Because the contents of the Response indicated that Plaintiff intended the document to be sworn, but failed to
satisfactorily do so (the Response was not signed and was not made under penalty of perjury), the Court allowed
Plaintiff the opportunity to clarify his intent. ECF Nos. 31, 32. P]aintiff timely filed a signed supplement swearing
under penalty of perj ury to_ the veracity of the Response. ECF No. 33. Accordingly, the Court will treat the Response
as sworn.

STANDARD OF REVIEW

Defendant’s dispositive Motion is styled as a motion to dismiss under Federal Rule of Civil
Procedure l2(b)(6) or, in the altemative, for summary judgment under Rule 56. A motion styled
in this manner implicates the court's discretion under Rule l2(d) of the Federal Rules of Civil
Procedure. See Kensington Vol. Fire Dep't, Inc. v. Montgomery Cmy., 788 F. Supp. 2d 431, 436-
37 (D. Md. 2011). Ordinarily, a court “is not to consider matters outside the pleadings or resolve
factual disputes when ruling on a motion to dismiss.” Bosiger v. US. Airways, 510 F.3d 442, 450
(4th Cir. 2007). However, under Rule 12(b)(6), a court, in its discretion, may consider matters
outside of the pleadings, pursuant to Rule 12(d). If the court does so, “the motion mustbe treated
as one for summary judgment under Rule 56,” and “[a]ll parties must be given a reasonable
opportunity to present all the material that is pertinent to the motion.” Fed. R. Civ. P. 12(d). When
the movant expressly captions its motion “in the altemative” as one for summary judgment and
submits matters outside the pleadings for the court's consideration, the parties are deemed to be on
notice that conversion under Rule 12(d) may occur; the court “does not have an obligation to notify
parties of the obvious.” Laughlz`n v. Metro. Wash. Airports Auth., 149 F.3d 253, 261 (4th Cir.
1998). Because Defendant has filed and relied on declarations and exhibits attached to her
dispositive motion, the motion shall be treated as one for summary judgment

Summary judgment is governed by Rule 56(a), which provides in relevant part that “[t]he
court shall grant summary judgment if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” ln analyzing a summary
judgment motion, the court Should “view the evidence in the light most favorable to the

nonmovant, and draw all inferences in her favor without weighing the evidence or assessing the

witnesses’ credibility.” Denm`s v. Columbfa Colleton Med. _Ctr., Inc., 290 F.3d 639, 644-45 (4th
Cir. 2002); see Matsushz'ta Elec. Indus. Co., Ltd. v. Zenith Radfo Corp., 475 U.S. 574, 587 (1986);
FDIC v. Cashion, 720 F.3d 169, 173 (4th Cir. 2013).

“A party opposing a properly supported motion for summary judgment ‘may not rest upon
the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts showing
that there is a genuine issue for trial.”’ Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d
514, 525 (4th Cir. 2003) (alteration in original) (quoting former Fed. R. Civ. P. 56(e)). Because
Plaintiff is proceeding pro se, his submissions are liberally construed See Erickson v. Pardus, 551
U.S. 89, 94 (2007). Nonetheless, the court must also abide by the “affirmative obligation of the
trial judge to prevent factually unsupported claims and defenses from proceeding to trial.”
Bouchat, 346 F.3d at 526 (internal quotation marks omitted).

DISCUSSION

To proceed under 42 U.S.C. § 1983, a plaintiff must allege a violation of a federal
constitutional right or a right secured by federal law. Baker v. McCollan, 443 U.S. 137, 140 (1979).
To state a claim under § 1983, a plaintiff must: l) “allege the violation of a right secured by the
Constitution and laws of the United States”; and 2) “show that the alleged deprivation was
committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).
A. Excessive Force Claim

A convicted inmate's claim of use of excessive physical force is examined in the context
of the Eighth Amendment's prohibition against cruel and unusual punishment See Whitley v.
Albers, 475 U.S. 312, 391-21 (1986); Hudson v. McMillan, 503 U.S. l, 7-9 (1992). The use of

force by a prison officer violates an inmate’s Eighth Amendment rights when such force is

“inconsistent with contemporary standards of decency,” Estalle v. Gamble, 429 U.S. 97, 103
(1976), or is “‘repugnant to the consciousness of mankind.”’ Wz'lkins v. Gaddy, 559 U.S. 34, 38
(2010) (per curiam) (citation omitted).

Whether force used by prison officials was excessive under the Eighth Amendment is
determined by inquiring if “force was applied in a good-faith effort to maintain or restore
discipline, or maliciously and sadistically to cause harm.” Hudson, 503 U. S. at 6-7. 'l`his Court
must look at the need for application of force; the relationship between that need and the amount
of force applied; the extent of the injury intlicted; the extent of the threat to the safety of staff and
inmates as reasonably perceived by prison officials; and any efforts made to temper the severity
of the response Whitley, 475 U.S. at 321. The absence of significant injury alone is not dispositive
of a claim of excessive force. Wilkins, 559 U.S. at 38. The extent of injury incurred is one factor
indicative of whether the force used was necessary in a particular situation, but if force is applied 7
maliciously and sadistically, liability is not avoided simply because the prisoner had the good
fortune to escape serious harm. Id.

Here, both parties allege that Plaintiff wanted to use the phone, that Defendant told him
that he was not allowed to do so, that Plaintiff nonetheless attempted to proceed to the phone, and
that at some point Defendant struck Plaintiff on the head with her radio. However, the parties’
versions of events differ significantly as to the details immediately preceding the use of force.
Defendant avers that her purpose for striking Plaintiff was self-defense and that she deployed this
force only after Plaintiff physically assaulted her and “continued to advance toward [her]” despite
her calling for additional assistance ECF No. 26-2. A single blow in self-defense and while

fearing for one’s safety would certainly suggest a good-faith application of force rather than force

undertaken maliciously
However, critical to the instant case is the fact that Plaintiff denies under oath that he
assaulted Defendant, swearing that he “never put his hands on Brittany Distance.” ECF No. 31 at
2. Under Plaintiff s version of events, Defendant stuck Plaintiff based solely on their interaction
regarding Plaintist use of the phone and while he posed no threat to her safety. Defendant does
not offer any altemate, good-faith justification for her use of force and thus Plaintiff’ s sworn
Response is fatal to Defendant’s Motion for Summary Judgment as it creates a dispute of material
fact on this claim. The Court cannot say on the record before it that the use of force was justified
Accordingly, Defendant’s Motion must be denied as to this claim.
B. Due Process/])isciplinary Hearing Claim
Tuming to Plaintiff’s due process claim arising from the disciplinary proceedings and
\punishment, Plaintiff concedes that Distance “had nothing to do with violating [his] due process
rights at the infraction hearing.” ECF No. 31 at 17. The uncontradicted evidence is that Distance
merely wrote the infraction charge; she was not involved in the disciplinary hearing regarding the
charges, nor did she have a role in selecting the punishment imposed after Plaintiff pled guilty to
the infractions See ECF No. 26-4 at 17, 20-23, 26-27. As Distance is the sole named Defendant,
Plaintiff has failed to adequate allege a due process violation and this claim must be dismissed
CONCLUSION
Accordingly, the Court construes Defendant’s dispositive Motion as one for Summary
Judgment and grants the Motion in part as to the due process claim. A separate (_)rder follows.

$@cvm ))l ms @.9~ §§ _

Date RICHARD` D. BENNETT
UNITED STATES DISTRICT JUDGE

